DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
On pages 9-11 of the Remarks, Applicant asserts that in Sui, nodes are placed arbitrarily whereas in the DAS architecture of Atias, the remote units are placed to provide optimal coverage to user equipment. Applicant concludes: “it is clear that Siu is not contemplating the issue of node 27 placement that would need to be contemplated if said multistatic radar were to be implemented in DAS remote units. That is, one skilled in the art would not find it obvious to implement multistatic radar between the remote units of Atias based on the teachings of Sui because the references do not in combination bridge the gap between the mesh architecture of Sui (where nodes are placed arbitrarily) and the head-end-to-remote-unit DAS architecture of Atias (where remote units are placed to provide optimal coverage to user equipment).  The argument is not persuasive because it is not the arbitrary placement architecture of Sui which is modified in the rejection, but instead Atias is modified in view of Leung and Sui to integrate multistatic radar capability into the remote units of Atias.  As indicated by Applicant, placement is already contemplated in the design of Atias; there is nothing to suggest that modifying Atias for multistatic radar operation, which is shown by Sui to work even where nodes are placed arbitrarily, would require any additional contemplation of node placement beyond the basic 
On pages 12-14 of the Remarks, Applicant argues that one skilled in the art would not find any suitable teaching or motivation from Wilson-Langman that would lead to modifying the Atias DAS remote units, for substantially equivalent reasons as discussed with respect to Siu.  The argument is not found persuasive as explained above.  Applicant argues that “The DAS remote units communicate with the head-end and the efficient placement of the remote units 14 is predicated on providing optimal coverage to user equipment, not to ensuring that the remote units 14 have sufficient non-obscured communications paths between each other. Such is not a consideration in Wilson-Langman where each base station 102 is instead positioned to for the purpose of establishing its own independent cell.” The argument is not persuasive as above, that is, one skilled in the art would recognize the fundamental requirement that for multistatic functionality, transmitted signals from different nodes/units must reach one another and would therefore place the units accordingly, though it is again noted such placement is already anticipated in Figure 6B of Atias.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Atias et al. (20140233442) in view of Leung et al. (2013/0005280) and Siu et al. (8,536,998). Claims 1-5, 10, 11, 15-19 are similarly rejected under 35 U.S.C. 103 as being unpatentable over Atias in view of Leung and Wilson-Langman et al. (10,082,561).
Regarding claims 1, 2, 4, 5, 10, 11, 15-18,  Atias discloses a hybrid (DAS) and motion detection system (Figure 2) with corresponding method, the system comprising: a head-end unit (16) communicatively coupled to a plurality of remote units (14), wherein the head-end unit is configured to receive downlink signals from at least one base station (Fig 4, 70) and transmit downlink signals to the plurality of remote units that are derived from the downlink signals received from the at least one base station, and receive uplink signals from the plurality of remote units, and transmit uplink signals to the at least one base station that are derived from the uplink signals received from the plurality of remote units ([0041], [0044]), the plurality of remote units configured with one or more transceiver channels for providing wireless communications service within a coverage area using the uplink signals and the downlink signals (Fig. 5, [0044]). 

Leung discloses remote units for a wireless network having channels for integrated wireless communication and radar sensing capability (Abstract) and which selectively operate in designated time periods (Figure 5) in either a wireless communication mode or “radar security mode”, in which motion is detected. See also paragraph [0025].  Accordingly, Leung discloses a signal processor (106) in the remote unit that is configured to process frequencies received by the channels to generate motion detection radar information. It would have been obvious to one of ordinary skill in the art to provide the motion detection by modifying the system of Atias to use radar motion sensing information by integrating the radar capability disclosed by Leung into the remote units of Atias, including alternating communication (DAS) and radar security modes in order to reduce cost and complexity associated with the separate motion detector approach of Atias as explained by Leung ([0010]).  Regarding the language that the remote or head end unit determines a “security condition” and operates in a 
Atias does not disclose that the activity sensors receive transmissions from one another and Leung is not found to specify such multistatic functionality. Siu et al. discloses a room occupancy sensing network of radar sensors (column 2, lines 37-47) with multistatic operation.  Wilson-Langman discloses a network of security sensors which provide both communication and radar functionality, wherein the radar operation is multistatic, with the units receiving and processing transmissions from others within the network (e.g. column 2, lines 40-48; column 3, lines 41-50).  Especially as multiple remote units are already present, it would have been obvious to one of ordinary skill in the art to further modify Atias for multistatic operation in view of either Siu or Wilson-Langman for the conventional advantages of multistatic radar, e.g. improved ability to resolve multiple targets with predictable results.  
Additionally regarding claims 5 and 18, a determination of if motion detection information exceeds a threshold for determining a security condition is conventional practice in the field of motion detecting and is disclosed by Leung ([0028]).  This would have been obvious to employ in the system of Atias as modified by Leung and Siu or Wilson-Langman in order to prevent false alarms.     

Regarding claim 19, the remote unit of Atias as modified by Leung and Siu or Wilson-Langman obtains the motion detection radar information via continuous wave Doppler radar (Leung [0025]).

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atias in view of Leung and Siu, or Atias in view of Leung and Wilson- Langman as applied to claims 1 and 10 above, and further in view of DiStasio (2014/0269384).
The radar operation of Atias in view of Leung and either Siu et al. or Wilson-Langman et al. incorporated into the system of Atias as applied to claims 1 and 10 includes transmitting from the first remote unit a first frequency, receiving a band of frequencies at the second remote unit, and performing signal processing on the band of frequencies to determine an amplitude of a Doppler shifted signal (Note Leung [0025]). It is not specifically required that the band of frequencies is “centered around” the first frequency as claimed. However this would be the expected operation to one of ordinary skill in the art and is disclosed for example by DiStasio in a related radar motion sensing system which is also combined with wireless communication (Abstract). It would have been obvious to one of ordinary skill in the art to design the system of Atias as modified by Leung and either Siu et al. or Wilson-Langman et al. to configure the receive channel as such in order to obtain the most relevant frequencies for processing with conventional, predictable results.

Claims 8, 9, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atias in view of Leung and Siu, or Atias in view of Leung and Wilson- Langman as applied to claims 1, 10, and 15 above, and further in view of Kandar et al. (“Simulation of Spread Spectrum Radar using Rake at the Receiver End”).
Atias as modified does not disclose transmitting a pseudo-noise modulated signal and receiving a plurality of signals via a rake receiver.  However, the use of spread spectrum (pseudonoise modulated) signals and a rake receiver was common practice in the field of wireless communications at the time the invention was filed and had also been shown to be advantageous in a multi-transmitter, multipath environment for radar by Kandar (pages 39-44, sections 3-5).  Because Atias as modified would have multiple remote units with overlapping coverage areas in an indoor environment, one of ordinary skill in the art would recognize that the system would be subject to interference and multipath effects.  It would have been obvious to one of ordinary skill in the art to employ pseudonoise modulated signals and a rake receiver design as suggested by Kandar in order to eliminate or minimize these effects (Kandar page 40).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646